Military pay; retired pay (disability); limitation of actions. — Plaintiff sued to recover disability retired pay on the ground that its denial had been arbitrary and capricious. On November 15, 1963, the court granted defendant’s motion to dismiss the petition on the ground that it was barred under the six year statute of limitations applicable to suits in the Court of Claims, 28 U.S.C. § 2501, citing Lipp v. United States, 157 Ct. Cl. 197, cert. denied, 373 U.S. 932, and Friedman, Executrix v. United States, 159 Ct. Cl. 1, cert. denied, 373 U.S. 932. On plaintiff’s motion for rehearing, the court on February 14, 1964, denied the same citing Merriott v. United States, 163 Ct. Cl. 261, and Robinson v. United States, 163 Ct. Cl. 235. Plaintiff’s petition for certiorari was denied July 10, 1964, 379 U.S. 837.